Citation Nr: 1409178	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-36 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss on a de novo basis. 

3. Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and Audiologist R.M.


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active military duty from June 1961 to June 1964.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  In that decision, the RO denied a claim of service connection for tinnitus and reopened the claim of service connection for bilateral hearing loss, but ultimately denied it.  

In July 2009, the Veteran testified before a Decision Review Officer (DRO) at an informal hearing.  In August 2011, the Veteran testified before the undersigned at a Board hearing.  Copies of both transcripts have been associated with the file.  


FINDINGS OF FACT

1.  In July 2005, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not appeal that determination and no new and material evidence was received within one year from its issuance.  

2.  Evidence received more than one year after notice of the July 2005 RO decision raised a reasonable possibility of substantiating the service connection claim for bilateral hearing loss.  

3.  The Veteran has current bilateral hearing loss and tinnitus as a result of in service noise exposure.  


CONCLUSIONS OF LAW

1.  The July 2005 RO decision that denied a claim for service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006).  

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss and tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

3.  The criteria for service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. §§ 1101, 1131, 1154(a) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307(a), 3.309(a), 3.385, 3.304 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In this decision, the Board reopens the claim of service connection for bilateral hearing loss and grants the claims of service connection for bilateral hearing loss and tinnitus.  As this represents a complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist pursuant to the Veterans Claims Assistance Act (VCAA) of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), is necessary.  

New and Material Claim

While the Veteran's DD 214 was associated with the file after the disallowance of the initial claim, the Board finds this service record is not a "relevant official record" under 38 C.F.R. § 3.156(c)(1) (2013).  As a result, the new and material evidence laws and regulations are for application.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013).  

The claims of entitlement to service connection may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2013).  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117-118 (2010).  

In July 2005, the RO denied the claim for service connection for bilateral hearing loss because no present disability or nexus to service was found.  The evidence in the file at the time consisted of the Veteran's service treatment records and his claim.  The Veteran did not file a notice of disagreement and new and material evidence was not received within one year of the notice of the decision; the July 2005 decision is final.  38 U.S.C.A. § 7105(c); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. § 3.156(b) (2013).  

In May 2007, the Veteran filed a request to reopen his claim of service connection for bilateral hearing loss as well as a new claim of service connection for tinnitus.  In doing so, he submitted a picture of himself competing in a "post pistol match" in service.  A May 2007 VA primary care record showing the Veteran was "hard of hearing"; private audiology records showing a current bilateral hearing loss disability; more photos of the Veteran in service; and an August 2009 positive nexus opinion from a private audiologist, R.M., were also associated with the file.  This audiologist also testified with the Veteran at an August 2011 Board hearing.  At the hearing a medical treatise article and another statement of the private audiologist were submitted.  The Veteran also testified at a July 2009 DRO hearing and submitted a July 2009 statement from D.D. attesting to in-service noise exposure.  

The newly received evidence includes a current diagnosis and a competent medical opinion that links bilateral hearing loss to service.  Previously, no diagnosis and no positive nexus opinion were in the file.  The private audiologist's letters and testimony in particular were not previously of record.  The evidence relates to the basis of the prior denial and raises a reasonable possibility of substantiating the claims; as such the evidence is material.  Shade, 38 C.F.R. § 3.156(a).  New and material evidence to reopen the Veteran's claim has been received and the claim is reopened.  The Board will now consider the Veteran's claim on a de novo basis. 

Service Connection Claims

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  Establishing service connection generally requires evidence of (1) a current disability; (2) lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease; such diseases are listed in 38 C.F.R. § 3.309(a).  However, the United States Court of Appeals for the Federal Circuit has held that § 3.303(b) applies only to listed chronic diseases.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013). 

In Walker, the Federal Circuit specifically held that § 3.303(b) did not apply to a claim based on age related hearing loss.  VA has taken the position that sensorineural hearing loss, as a disease of the central nervous system, is a chronic disease subject to presumptive service connection and the continuity provisions of 38 C.F.R. § 3.303(b).  See Memorandum from Under Secretary of Health to Under Secretary for Benefits, Characterization of High Frequency Sensorineural Hearing Loss, October 4, 1995.  Similar reasoning would apply to tinnitus, and lead to the conclusion that this disability is also an organic disease of the nervous system and is treated as a listed chronic disease.

The Veteran's hearing loss has been diagnosed as sensorineural and the Board finds it qualifies as a chronic disease; the continuity of symptoms must be considered for the claim for service connection for bilateral hearing loss.  

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  

A current hearing loss disability has been established based on the recent audiograms (see October 2000, June 2008, and August 2007 VA examination report).  These audiograms show the Veteran had hearing loss for VA purposes under § 3.385.  The Veteran has provided competent and credible evidence of in-service incurrence acoustic trauma that is consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a); Shedden, 381 F.3d at 1167.  An in-service injury of acoustic trauma is also demonstrated.  Id.  

The August 2007 VA examiner provided a negative opinion stating that the Veteran had hearing levels "well within normal limits" at discharge.  The Board notes that the Veteran's June 1964 separation audiogram was in American Standards Association (ASA) units and should have been converted to International Standards Organization (ISO) units; doing so still does not show hearing impairment for VA purposes, but it would have shown hearing was slightly worse at separation.  

At the Board hearing and in an August 2009 letter, the private audiologist stated that research shows that unprotected noise exposure can cause both temporary threshold and permanent threshold shifts in hearing ability (see also the submitted research article).  Because the Veteran had no damaging noise exposure after service, the private audiologist stated it was more likely than not that his present bilateral hearing loss was caused by multiple temporary threshold shifts while he was on active duty in service.  The same situation also caused tinnitus.  

The Board finds under the circumstances the negative VA opinion and the private audiologist's opinion are equally plausible and assigns each equal weight.  The Veteran is also competent and credible in his statement that he has had bilateral hearing loss and tinnitus since service.  See Walker, 708 F.3d at 1337.  Resolving reasonable doubt in the Veteran's favor, service connection for bilateral hearing loss is granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


	(CONTINUED ON NEXT PAGE)




ORDER

New and material evidence has been submitted to reopen the Veteran's claim for service connection for bilateral hearing loss; the appeal is granted.

Service connection for bilateral hearing loss is granted.  

Service connection for tinnitus is granted.  




____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


